 



AMENDMENT AGREEMENT NO. 4 TO REGISTRATION RIGHTS AGREEMENT

 

This Fourth Amendment Agreement (this “Fourth Amendment Agreement”) is entered
into as of November 2, 2016, by and between Great Basin Scientific, Inc., a
Delaware corporation (the “Company”), and the undersigned holder (the “Holder”)
which is one of the investors listed on the Schedule of Buyers (“Schedule of
Buyers”) attached to that certain Securities Purchase Agreement between the
Company and all of the investors listed on the Schedule of Buyers (the “Buyers”)
dated December 28, 2015 (the “SPA”) with reference to the following facts:

 

A.       On December 28, 2015, the Company and the Buyers (as defined in the
Registration Rights Agreement) entered into the SPA in relation to the issuance
and sale by the Company and purchase by the Holders of: (i) that aggregate
principal amount of senior secured convertible notes of the Company, in
substantially the form attached to the SPA as Exhibit A (the “Notes”), set forth
opposite such Buyer's name in column (3) on the Schedule of Buyers (which
aggregate principal amount of Notes for all Buyers was $22,100,000) and (ii)
related Series D Warrants, in substantially the form attached to the SPA as
Exhibit B (the “Warrants”), representing the right to acquire that number of
shares of common stock of the Company, par value $0.0001 (“Common Stock”), set
forth opposite such Buyer's name in column (4) on the Schedule of Buyers (as
exercised, collectively, the “Warrant Shares”), which totaled in the aggregate
3,503,116 Warrant Shares.

 

B.       The issuance of the Notes and the Warrants occurred at a closing on
December 30, 2015 (the “Closing Date”).

 

C.       In accordance with the terms of the SPA, the Company agreed to provide
certain registration rights under the United States Securities Act of 1933, as
amended and the rules and regulations thereunder pursuant to the Registration
Rights Agreement by and between the Company and each of the Buyers (the
“Original Registration Rights Agreement”) entered into December 30, 2015.

 

D.       On February 16, 2016, the Company and certain of the Buyers holding
enough of the Notes and Warrants to constitute the Required Holders under
Section 9(e) of the SPA and Section 10 of the Registration Rights Agreement
entered into Amendment Agreement No.1 to the Original Registration Rights
Agreement (the “First Amendment Agreement”), whereby the Company and the Buyers
agreed to, among other things, to redefine the term “Initial Filing Deadline” as
“February 29, 2016” and redefine “Initial Effectiveness Deadline” as “the date
which is the earlier of (x) (i) in the event that the Initial Registration
Statement is not subject to a review by the SEC, March 30, 2016 or (ii) in the
event that the Initial Registration Statement is subject to a review by the SEC,
April 14, 2016 and (y) the fifth (5th) Business Day after the date the Company
is notified (orally or in writing, whichever is earlier) by the SEC that such
Initial Registration Statement will not be reviewed or will not be subject to
further review; provided, however, that if the Initial Effectiveness Deadline
falls on a Saturday, Sunday or other day that the SEC is closed for business,
the Initial Effectiveness Deadline shall be extended to the next Business Day on
which the SEC is open for business.”

 



 

 

 

E.       On February 29, 2016, the Company and certain of the Buyers holding
enough of the Notes and Warrant to constitute the Required Holders under Section
9(e) of the SPA and Section 10 of the Registration Rights Agreement entered into
Amendment No. 2 to the Original Registration Rights Agreement (the “Second
Amendment Agreement”), whereby the Company and the Buyers agreed to extend the
deadline for filing the initial registration statement required thereunder
registering shares of common stock issuable upon conversion of the Notes and
exercise of the Warrants to March 1, 2016.

 

F.       On May 11, 2016, the Company and certain of the Buyers holding enough
of the Notes and Warrants to constitute the Required Holders under Section 10 of
the Registration Rights Agreement entered into Amendment Agreement No. 3 to the
Registration Rights Agreement (the “Third Amendment Agreement”). In the Third
Amendment Agreement, the Company and the Buyers agreed to extend the deadline
for bringing the initial registration statement effective registering our shares
of common stock issuable upon conversion of the Notes and exercise of the
Warrants to the date which is the earlier of May 31, 2016 and the fifth (5th)
business day after the date the Company is notified (orally or in writing,
whichever is earlier) by the SEC that such initial registration statement will
not be subject to further review.

 

G.       On June 29, 2016, the Company and certain of the Buyers holding enough
of the Notes and Warrants to constitute the Required Holders under Section 10 of
the Registration Rights Agreement entered into a waiver agreement (the “Waiver
Agreement”, together with the Original Registration Rights Agreement, the First
Amendment Agreement, the Second Amendment Agreement and the Third Amendment
Agreement, the “Registration Rights Agreement”), pursuant to which the Buyers
waived (i) any breach prior to and including June 29, 2016 under Section 2(a) of
the Registration Rights Agreement for the Company’s failure to have the initial
registration statement brought effective by the initial effectiveness deadline,
(ii) any right to Registration Delay Payments (as defined under the Registration
Rights Agreement) prior to and including June 29, 2016 for failure to meet its
obligations under Section 2(a), and (iii) compliance with the registration
requirements of Section 2(a) from and including June 29, 2016, through August
31, 2016.

 

H.       The Company desires to further amend the definition of “Initial
Effectiveness Deadline” in the Registration Rights Agreement.

 

I.         In compliance with Section 10 of the Registration Rights Agreement,
this Fourth Amendment Agreement shall only be effective upon the execution and
delivery of this Fourth Amendment Agreement and agreements in form and substance
identical to this Fourth Amendment Agreement (the “Other Fourth Amendment
Agreements”) by other holders of Registrable Securities (as defined in the SPA)
(each an “Other Holder”) representing on the Closing Date at least fifty-one
percent (51%) of the aggregate number of Registrable Securities issued or
issuable under the Cash Notes and Cash Warrants issued on the Closing Date and
shall include Hudson Bay so long as Hudson Bay and/or any of its affiliates
collectively hold at least five percent (5%) of the Registrable Securities, in
the aggregate (the “Required Holders”) (such time, the “Effective Time”).

 



- 2 -

 

 

NOW, THEREFORE, in consideration of the premises set forth above, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

1.       Initial Effectiveness Deadline. Section 1(x) of the Registration Rights
Agreement is amended such that “Initial Effectiveness Deadline” is now defined
as “the date which is the earlier of (x) (i) March 1, 2017 and (y) the fifth
(5th) Business Day after the date the Company is notified (orally or in writing,
whichever is earlier) by the SEC that such Initial Registration Statement will
not be subject to further review; provided, however, that if the Initial
Effectiveness Deadline falls on a Saturday, Sunday or other day that the SEC is
closed for business, the Initial Effectiveness Deadline shall be extended to the
next Business Day on which the SEC is open for business.”

2.       Waiver. The Holder hereby waives, with the intention that upon the
satisfaction of the requirements of Section 10 of the Registration Rights
Agreement such waiver will be binding for all Other Holders: (i) any breach of
the Registration Rights Agreement prior to the date hereof under Section 2(a) of
the Registration Rights Agreement for the Company’s failure to have the Initial
Registration Statement brought effective by the Initial Effectiveness Deadline,
prior to this Fourth Amendment Agreement and (ii) the Holder’s right to
Registration Delay Payments (as defined under the Registration Rights Agreement)
prior to the date hereof for the Company’s failure to have the Initial
Registration Statement brought effective by the Initial Effectiveness Deadline.

 

3.       Acknowledgments. The Company hereby confirms and agrees that (i) except
with respect to the amendment set forth in Section 1 above as of the Effective
Time, the Registration Rights Agreement shall continue to be, in full force and
effect; (ii) the execution, delivery and effectiveness of this Fourth Amendment
Agreement shall not operate as an amendment of any right, power or remedy of the
Holder except to the extent set forth herein. As of the Effective Time, the
Registration Rights Agreement will be deemed to be fully amended and restated to
reflect the amendment set forth in Section 1 above.

 

4.       Fees And Expenses. . Each party to this Fourth Amendment Agreement
shall bear its own expenses in connection with the transactions contemplated
hereby.

 

5.       No Material, Nonpublic Information. The Company hereby agrees and
acknowledges that the transactions contemplated by this Fourth Amendment
Agreement do not constitute material, nonpublic information of the Company or
any of its Subsidiaries and that any and all confidentiality or similar
obligations under any agreement, whether written or oral, between the Company,
any of its Subsidiaries or any of their respective officers, directors,
affiliates, employees or agents, on the one hand, and each Holder or any of its
affiliates, on the other hand, have terminated prior to the date hereof. The
Company shall not, and shall cause each of its Subsidiaries and its and each of
their respective officers, directors, affiliates, employees and agents, not to,
provide any Holder with any material, nonpublic information regarding the
Company or any of its Subsidiaries from and after the date hereof without the
express prior written consent of such Holder. To the extent that the Company,
any of its Subsidiaries or any of their respective officers, directors,
affiliates employees or agents delivers any material, non-public information to
any Holder without such Holder’s consent, the Company hereby covenants and
agrees that such Holder shall not have any duty of confidentiality to the
Company, any of its Subsidiaries or any of their respective officers, directors,
affiliates, employees or agents with respect to, or a duty to the Company, any
of its Subsidiaries or any of their respective officers, directors, affiliates,
employees or agents not to trade on the basis of, such material, non-public
information. The Company understands and confirms that the Holder will rely on
the foregoing representations in effecting transactions in securities of the
Company.

 



- 3 -

 

 

6.       Independent Nature of Holder Obligations and Rights. The obligations of
the Holder under this Fourth Amendment Agreement are several and not joint with
the obligations of any Other Holder, and the Holder shall not be responsible in
any way for the performance of the obligations of any Other Holder under any
Other Fourth Amendment Agreement. Nothing contained herein or in any Other
Fourth Amendment Agreement, and no action taken by the Holder pursuant hereto,
shall be deemed to constitute the Holder and Other Holders as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Holder and Other Holders are in any way acting in concert
or as a group with respect to such obligations or the transactions contemplated
by this Fourth Amendment Agreement or any Other Fourth Amendment Agreement and
the Company acknowledges that the Holders are not acting in concert or as a
group with respect to such obligations or the transactions contemplated by this
Fourth Amendment Agreement or any Other Fourth Amendment Agreement. The Company
and the Holder confirm that the Holder has independently participated in the
negotiation of the transactions contemplated hereby with the advice of its own
counsel and advisors. The Holder shall be entitled to independently protect and
enforce its rights, including, without limitation, the rights arising out of
this Fourth Amendment Agreement or, any Other Fourth Amendment Agreement, and it
shall not be necessary for any Other Holder to be joined as an additional party
in any proceeding for such purpose.

 

7.       No Third Party Beneficiaries. This Fourth Amendment Agreement is
intended for the benefit of the parties hereto and their respective permitted
successors and assigns, and is not for the benefit of, nor may any provision
hereof be enforced by, any other Person.

 

8.       Counterparts. This Fourth Amendment Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
instrument. In the event that any signature is delivered by facsimile
transmission or by an e-mail which contains a portable document format (.pdf)
file of an executed signature page, such signature page shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such signature page were an
original thereof.

 

9.       No Strict Construction. The language used in this Fourth Amendment
Agreement will be deemed to be the language chosen by the parties to express
their mutual intent, and no rules of strict construction will be applied against
any party.

 



- 4 -

 

 

10.       Headings. The headings of this Fourth Amendment Agreement are for
convenience of reference and shall not form part of, or affect the
interpretation of, this Fourth Amendment Agreement.

 

11.       Severability. If any provision of this Fourth Amendment Agreement is
prohibited by law or otherwise determined to be invalid or unenforceable by a
court of competent jurisdiction, the provision that would otherwise be
prohibited, invalid or unenforceable shall be deemed amended to apply to the
broadest extent that it would be valid and enforceable, and the invalidity or
unenforceability of such provision shall not affect the validity of the
remaining provisions of this Fourth Amendment Agreement so long as this Fourth
Amendment Agreement as so modified continues to express, without material
change, the original intentions of the parties as to the subject matter hereof
and the prohibited nature, invalidity or unenforceability of the provision(s) in
question does not substantially impair the respective expectations or reciprocal
obligations of the parties or the practical realization of the benefits that
would otherwise be conferred upon the parties. The parties will endeavor in good
faith negotiations to replace the prohibited, invalid or unenforceable
provision(s) with a valid provision(s), the effect of which comes as close as
possible to that of the prohibited, invalid or unenforceable provision(s).

 

12.       Amendments. No provision of this Fourth Amendment Agreement may be
amended other than by an instrument in writing signed by the Company and the
Required Holders.

 

13.       Further Assurances. Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Fourth Amendment Agreement and the consummation
of the transactions contemplated hereby.

 

14.       Notice. Whenever notice is required to be given under this Fourth
Amendment Agreement, unless otherwise provided herein, such notice shall be
given in accordance with Section 9(f) of the SPA.

 

15.       Successors and Assigns. This Fourth Amendment Agreement shall be
binding upon and inure to the benefit of the parties and their respective
successors and assigns.

 

16.       Capitalized Terms. Capitalized terms used herein and not otherwise
defined herein shall have the respective meaning set forth in the Registration
Rights Agreement.

 

17.       Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Fourth Amendment
Agreement shall be governed by the internal laws of the State of New York,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of New York or any other jurisdictions) that would cause
the application of the laws of any jurisdictions other than the State of New
York. Each party hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in The City of New York, Borough of Manhattan,
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Fourth Amendment
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS FOURTH AMENDMENT AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

 

[Signature Pages Follow]

 

- 5 -

 

 

IN WITNESS WHEREOF, each Undersigned and the Company have caused their
respective signature page to this Fourth Amendment Agreement to be duly executed
as of the date first written above.

 

  COMPANY:       GREAT BASIN SCIENTIFIC, INC.             By:     Name: Jeffrey
Rona     Title: CFO      

 



[Signature Page to Fourth Registration Rights Amendment Agreement]



 

 

IN WITNESS WHEREOF, each Undersigned and the Company have caused their
respective signature page to this Fourth Amendment Agreement to be duly executed
as of the date first written above.

 

 

HOLDER: 

          By:     Name:       Title:                                            



 



[Signature Page to Fourth Registration Rights Amendment Agreement]



